Citation Nr: 0401539	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had recognized service from November 1941 to 
September 1942, and from August 1945 to February 1946.  The 
veteran was a prisoner of war (POW) from April 1942 to 
September 1942.  He died in April 1970.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Manila, which denied reopening the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  By unappealed decision dated in March 1997, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  The subsequently received evidence does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed March 1997 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. § 
3.159(b) (2003).  In letters dated in August and September 
2001, the RO informed the appellant and her representative of 
what information and evidence the VA still needed from the 
appellant; what the VA would do to help with her claim; and 
when and where she should send the information or evidence.  
In addition, the letter informed the appellant that the VA 
would make reasonable efforts to help her obtain medical 
records necessary to support her claim, if she signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The RO has made 
reasonable efforts to obtain all identified relevant evidence 
in that service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  Also, 
the appellant has identified as relevant certain medical 
evidence from Makati Medical Center.  The record reflects 
that such records have been requested and associated with the 
claims file and include records of the veteran's terminal 
hospitalization.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The appellant was given the opportunity to appear 
and testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of her claim, 
but declined to do so.  The Board does not know of any 
additional relevant evidence, which is available.  The 
veteran's status as a former POW is established and is not a 
point of contention in this case.

Under VCAA, the duty to assist may also include obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, as will be explained below, the 
Board finds that there is sufficient medical evidence to 
adjudicate this appeal and there is no duty to provide a 
medical opinion.

The requirements of the VCAA have been met.  The appellant 
has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate her 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the claim is ready for appellate review.

While regulations implementing the VCAA contain an amendment 
of the definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2003).  As 
the appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Notwithstanding the foregoing, 
service connection may be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

For VA purposes, if a veteran is: (1) a former POW and; (2) 
as such was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  
These diseases are avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residual of frostbite (if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  Moreover, for the 
purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  38 C.F.R. §§ 
3.307, 3.309(c) (2003).

The appellant essentially contends that the veteran's death 
was due to disorders, including malnutrition, malaria, 
beriberi, and dysentery, incurred while he was held as a 
prisoner-of-war (POW) during military service.  The veteran's 
death certificate indicates that he died in April 1970, while 
admitted to the Makati Medical Center, and that the immediate 
cause of his death was cardiac arrest due to massive 
gastrointestinal bleeding and probable acute hemorrhagic 
gastritis.  The veteran had no claims pending and was not 
service-connected for any disability at the time of his 
death.  Currently the appellant is seeking to reopen her 
claim for service connection for cause of death, which was 
most recently denied by the RO in a March 1997 rating 
decision.  The appellant was notified of that decision, but 
did not appeal.  That is the last final denial on any basis.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
March 1997.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Review of the claims file reveals that in January 1974, the 
appellant requested benefits as the surviving spouse of the 
veteran.  She subsequently filed a formal application for 
Dependency and Indemnity Compensation (DIC), claiming 
entitlement to service connection for the cause of the 
veteran's death.

Clinical evidence of record consisted of the veteran's 
Affidavit for Philippine Army Personnel, dated in December 
1945; a Report of Physical Examination of Enlisted Personnel 
Prior to Discharge, Release from Active Duty or Retirement, 
dated in February 1946 and the veteran's death certificate.  
No incurred illnesses or injuries were reported on either the 
affidavit or the discharge examination report.  The veteran's 
death certificate reflects he died in April 1970.  The 
immediate cause of death was cardiac arrest due to massive 
gastrointestinal bleeding and probable acute hemorrhagic 
gastritis.  The evidence that is of record regarding the 
veteran's military service confirms that he had recognized 
service during World War II, and was held as a POW from April 
to September 1942.  

In February 1974, RO denied her claim on the basis that the 
veteran's death was not established by evidence of record to 
have been due to his active military service.  The appellant 
was notified of the decision, as well as her appellate 
rights, by a February 1974 letter, but she did not perfect an 
appeal within the applicable time period.

In December 1979, the appellant again requested DIC benefits, 
but submitted no additional evidence.  By June 1980 letter, 
the RO notified the appellant that her claim for death 
benefits had been denied as the evidence failed to establish 
that the veteran's death was due to a service-connected 
disease or injury.

In November 1986 the appellant requested reconsideration of 
her claim for benefits on behalf for her disabled son.  She 
reported that her husband was a former POW and incurred 
malaria, beriberi, chronic dysentery, malnutrition and other 
nutritional deficiencies.  She asserted that her husband's 
death due to massive gastrointestinal bleeding was due to 
these conditions, which he incurred while a POW.  In May 1987 
the appellant submitted a similar statement. 

In May 1996, the appellant again requested benefits as the 
surviving spouse of the veteran.  In support of her claim, 
she submitted copies of documents previously submitted, as 
well as a private clinical records and correspondence, dated 
in September 1979, from the attending physician who treated 
the veteran on the day that he died.  Clinical records from 
Makati Medical Center dated from February 1970 to April 1970, 
which shows that in February 1970 the admission diagnosis was 
lumbosacral osteoarthritis and cystitis.  In March, the 
veteran was admitted with massive hematemesis and melena 
associated with cold, clammy perspiration and body weakness.  
He was given several transfusions and medication, but 
continued to have melena and hematemesis.  On the last 
hospital day the veteran had a massive hematemesis and 
suddenly went into cardiac arrest.  The medical 
correspondence confirmed the final diagnosis of massive 
gastrointestinal hemorrhage and cardiac respiratory arrest as 
the cause of death.  

By March 1997 rating decision service connection for cause of 
death was denied.  The evidence missing at the time of the 
decision was evidence demonstrating a causal relationship 
between the veteran's service and the causes of his death.  
While additional documents have been associated with the 
file, the record still does not contain any such evidence, 
which would relate the veteran's death to service.  In fact, 
with the exception of additional statements from the 
appellant, much of the evidence received since the RO's March 
1997 decision consists of duplicate copies of service 
records, post service medical records and the death 
certificate.  The Board has afforded consideration to all of 
the additionally received evidence, however, none of that 
evidence is both new and material so as to warrant reopening 
the appellant's claim.  

In her statements, the appellant, in large part, reiterates 
previously considered contentions relevant to the in-service 
incurrence of disabilities causing and/or contributing to the 
veteran's death.  She provides further argument relevant to 
the veteran's POW status, specifically indicating that the 
veteran had malaria, beriberi dysentery and malnutrition.  
She claims a causal relationship between such and the massive 
gastrointestinal bleeding identified as one of the causes of 
the veteran's death.  The Board notes that to the extent that 
the appellant is merely restating previously documented 
contentions, her statements are not new.  Moreover, the Board 
emphasizes that the RO's March 1997 denial of service 
connection for the cause of the veteran's death was based 
upon the absence of competent evidence of a causal link 
between such death and the veteran's military service.  
Although the Board does not doubt the appellant's sincerity, 
as a lay person, she is not competent to render an opinion 
concerning medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
her own statements are not material and are not sufficient to 
reopen the claim.

Absent evidence that tends to relate the veteran's demise to 
his military service, the record reveals that the evidence 
received subsequent to the unappealed March 1997 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration; is cumulative or redundant of the 
evidence previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  As such, it is not "new and material" 
as contemplated by law.  See 38 C.F.R. § 3.156(a).  It simply 
does not tend to indicate that the applicable provisions of 
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 
(2003) have been met.  It follows that the recently submitted 
evidence is insufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 5108.


ORDER

The Board having determined that new and material evidence 
not been presented, reopening of the claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



